            Case 1:19-cv-11808-LGS Document 15
                                            14 Filed 05/15/20
                                                     05/14/20 Page 1 of 1


                          E USTACE , PRE Z IOSO & yapchanyk
                                  ATTORNEYS AT LAW

                                        55 Water Street • 28th Fl.
EDWARD M. EUSTACE                                                                   MILES A. LINEFSKY
RICHARD C. PREZIOSO                       New York, NY 10041                        DANIEL P. ROCCO
CHRISTOPHER M. YAPCHANYK                    TEL (212) 612-4200                      Michael s. munger
LAUREN S. YANG                              FAX (212) 612-4284                      Hillary A. fraenkel
_____________________________________                                               Bhavleen k. sabharwal
PAUL A. TUMBLESON                       Not a Partnership or Professional           PETER T. mensching
REGINE DELY-LAZARD                                Corporation                       Justin v. buscher
MAUREEN E. PEKNIC                                                                   Vach vivacharawongse
ANTHONY J. TOMARI
                                                                                    OF COUNSEL
THOMAS B. FERRIS
TERENCE H. DeMARZO                                                                  Alan j. harris
ROBERT M. MAZZEI                                                                    Brendan Hennessy
Robert M. Michell                                                                   Jonathan E. hill
                                                                                    MICHELLE GRAMLICH
                                                                                    Mitchell a. greene




                                                         May 14, 2020
 By ECF                                                 APPLICATION GRANTED. This ma4er is STAYED.

 Hon. Lorna G. Schofield                                The par:es shall ﬁle a joint status le4er every sixty days
 United States District Judge                           on the status of the bankruptcy proceeding. The ﬁrst
 UNITED STATES DISTRICT COURT
                                                        le4er is due on July 14, 2020.
 500 Pearl Street
 New York, New York 10007
                                                       Dated: May 15, 2020
                           Re:      Mendez v. Aldo U.S. Inc., New York, New York
                                    SDNY Civil Action Number: 19-cv-11808
 Dear Judge Schofield:

         We represent the Defendant Aldo, U.S., Inc, (“Aldo”) in the above–referenced action.
 We write to advise the Court, that on May 7, 2020 Aldo, filed for protection under Chapter 15 of
 the United States Bankruptcy Code in the United States Bankruptcy Court for the District of
 Delaware, under case number 20-11062 (KBO) Accordingly we request this matter be stayed
 pursuant to 11 U.S.C § 361, until such time as the automatic stay is lifted. Plaintiff does not
 intend to seek to lift the stay and does not otherwise object to the entry of the stay.

          Thank you for your attention to this request.

                                                          Respectfully submitted,




                                                          Anthony J. Tomari

 cc/ECF:
 Marks Law Firm, PC
